                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 JASON H. MILLER,                                            Civil Action No. 19-4 14 (MCA)

                Plaintiff,

        v.                                                               ORI)ER

 WARDEN CHARLES E. COREEN, et al.,

                Defendants.


       This matter has been opened to the Court by Plaintiff James H. Miller’s filing of an

Amended Complaint under 42 U.S.C.         §   1983. The Court previously screened Plaintiffs Origina’

Complaint for dismissal, proceeded the Complaint in part and dismissed it in part, and provided

Plaintiff with leave to submit an Amended Complaint. Plaintiff submitted an Amended

Complaint, which was docketed on April 8,2019. (ECF No. 9.) Because it is not clear whether

the Amended Complaint (ECF No. 9) is Plaintiffs all-inclusive Amended Complaint, the Court

will provide Plaintiff with an opportunity to file a Second Amended Complaint prior to screening

the Amended Complaint cor dismissal.

       In its prior screening Memorandum and Order, the Court construed Plaintiffs Complaint

to raise claims under   §   1983.1 (ECF No. 1.) The Court determined that Plaintiff stated claims

for failure to protect against John Doe Defendants 2, 3, and 4. The Court also determined that

that Plaintiff stated a claim for inadequate medical care against John Doe Defendant 5, a

supervisor, who allegedly failed to call for medical attention after Plaintiff was assaulted. The

Court also dismissed without prejudice the Complaint as to Warden of Essex County

Correctional Facility (also identified as Defendant I) because Plaintiff failed to allege sufficient


 The Court did not construe the Complaint to raise any claims under state law.
facts to show that the Warden was personally involved in the alleged wrongs or that the County

of Essex could be held liable for deficient policies under Monell v. Dept. ofSocial Services of

City ofNew York, 436 U.S. 658, (1978). The Court permitted Plaintiff to submit an Amended

Complaint to the extent he could cure the deficiencies in his claims against the Warden and/or

the County of Essex. Finally, because the Plaintiff was proceeding pro se and the Defendants

were John Does, the Court stated that it would authorize limited discovery pursuant to Fed. R.

Civ. P. Rule 26(d) and permit Plaintiff to submit a proposed Rule 45 subpoena limited to

discovering the identity of the John Doe Defendants.     (See ECF No. 6.)

       Plaintiff timely submitted an Amended Complaint. (ECF No. 9.) Federal law requires

this Court to screen Plaintiffs Complaint for sua sponte dismissal prior to service, and to dismiss

any claim if that claim fails to state a claim upon which relief may be granted under Fed. R. Civ.

P. 12(b)(6) and/or to dismiss any defendant who is immune from suit. See 28 U.S.C.       §
191 5(e)(2)(B).

       Plaintiff is cautioned, however, that the Amended Complaint replaces the original one.

Florida Dep ‘t ofState v. Treasure Salvors, Inc., 458 U.S. 670, 706 n. 2 (1982) (White, J.,

concurring in part and dissenting in part) (“It is the complaint which defines the nature of an

action, and once accepted, an amended complaint replaces the original.”). See also Zrodskey v.

Head Class(fication Officer, Civ. A. No. 3:11cv00283, 2011 WL 5881813, *2 (D.N.J. Nov. 23,

2011) (citing Snyder v. Pasack Valley Hosp., 303 F.3d 271, 276 (3d Cir. 2002)) (“As a general

matter, once an amended complaint is filed, that document replaces all prior complaints.”).

       Here, the Amended Complaint reasserts     §   1983 claims from the Original Complaint and

names additional John Doe Defendants. (See ECF No. 9, Complaint at       ¶J 7-9,   14-16.)




                                                 2
        Although Plaintiff has sued additional Defendants, there are fewer relevant facts in the

Amended Complaint. Notably, unlike the Original Complaint, the Amended Complaint does not

assert or provide facts suggesting that the Unknown Receiving and Discharge Officers

(Defendants (5) and (6) in the Amended Complaint) acted with deliberate indifference in placing

Plaintiff in Housing Dorm with rival gang members.2 (Id. at ¶J 17-21.)

       In light of Plaintiffs pro se status, the Court will direct Plaintiff to inform the Court as to

whether ECF No. 9 is his all-inclusive Amended Complaint within 30 days of his receipt of this

Order. To the extent it is not, he may submit an all-inclusive Second Amended Complaint within

30 days of his receipt of this Order. The Court will administratively terminate this action

pending Plaintiffs response to the Court’s Order. If Plaintiff fails to respond to the Court’s

Order within the timeframe provided, the Court will screen the Second Amended Complaint

pursuant to 28 U.S.C. 191 5(e)(2)(B), and claims that were previously proceeded by the Court

may be subject to dismissal.

       IT IS, THEFO, on thisIay of                                  ,2019,

       ORDERED that Plaintiff shall inform the Court in writing as to whether ECF No. 9 is

his all-inclusive Amended Complaint within 30 days of his receipt of this Order; and it is further




2
  As explained in the original screening Opinion, under the Eighth Amendment, prison officials
must “take reasonable measures to guarantee the safety of the inmates.” Farmer v. Brennan, 511
U.S. 825, 832-33 (1970) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). To state a
failure to protect claim, “the inmate must show that he is incarcerated under conditions posing a
substantial risk of serious harm.” Id. at 834. The inmate must also show that the prison official
was deliberately indifferent to his health or safety. Farmer, 511 U.S. at 834. “Deliberate
indifference” in this context is a subjective standard: “the prison official-defendant must actually
have known or been aware of the excessive risk to inmate safety.” Bistrian v. Levi, 696 F.3d
352, 367 (3d Cir. 2012) (quoting Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir. 2001 .))

                                                  3
        ORDERED that Plaintiff may submit an all-inclusive Second Amended Complaint

within 30 days of his receipt of this Order; and it is further

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

this action pending Plaintiffs response to the Court’s Order; and it is further

        ORDERED that if Plaintiff fails to respond to the Court’s Order within the timeframe

provided, the Court will reopen this matter and screen the Second Amended Complaint pursuant

to 28 U.S.C. 1915(e)(2)(B); and it is fiwther

        ORDERED that the Clerk of the Court shall serve Plaintiff with copies of this

Memorandum and Order via regular mail.




                                                       Madeline (ox Arleo, District Judge
                                                       United States District Court




                                                   4
